Citation Nr: 1432584	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a developmental disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the claim.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran has claimed service connection for a developmental disorder.  Review of the medical evidence in the claims folder reveals that the Veteran has been diagnosed with various psychiatric conditions.  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.

The claim was remanded by the Board in January 2013, September 2013 and April 2014.  The current record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1984 rating decision denied a claim of entitlement to service connection for anxiety neurosis on the basis that there was no evidence the diagnosed disorder was related to service.  

2.  Additional evidence submitted since July 1984 on the issue of service connection for an acquired psychiatric disorder, claimed as a developmental disability, does not raise a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has not been submitted to reopen the claim for service connection for an acquired psychiatric disorder, claimed as a developmental disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in August 2006, January 2007, October 2007, February 2013 and March 2013 with regard to the claim for service connection for an acquired psychiatric disorder, claimed as a developmental disability.  These letters addressed all of the notice elements, to include those required by Kent, and although not all were sent prior to the unfavorable decision rendered by the AOJ in May 2008, the claim was readjudicated in a July 2013 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case.  The Veteran's service treatment and personnel records were obtained, as were all identified VA and private treatment records and records from the Social Security Administration (SSA).  The Veteran was also afforded several VA examinations in conjunction with his claim to reopen, namely in April 2008, June 2010 and July 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was substantial compliance with the Board's January 2013, September 2013 and April 2014 remand instructions as a notice letter compliant with Kent was sent to the Veteran; additional VA treatment records were obtained; the Veteran was asked to provide the requisite release in order for VA to obtain all private medical records from the Carson City Hospital; an attempt was made to obtain clinical records from Fort Polk, Louisiana, where the Veteran reported in-service treatment related to the claim; the Veteran's most current address was verified; and a copy of the July 2013 SSOC was mailed to the most current address of record.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also February 2013 and March 2013 letters.  The Board notes that the Veteran did not respond to the request for records from Carson City Hospital.  

Based on the foregoing, all known and available records relevant to the claim to reopen have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claim to reopen at this time is not prejudicial to the appellant.

Claim to Reopen

The Veteran seeks to establish service connection for an acquired psychiatric disorder, claimed as a developmental disability.  The RO declined to reopen the claim and continued the denial issued in a prior final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a July 1984 rating decision, the RO denied a claim of entitlement to service connection for anxiety neurosis on the basis that there was no evidence the diagnosed disorder was related to service.  The Veteran did not appeal the decision and it became final.

The Veteran filed a claim to reopen in August 2006, and this appeal ensues from the May 2008 rating decision issued by the Detroit, Michigan, RO, which declined to reopen the claim for service connection for an acquired mental disorder to include nervous condition, anxiety, and developmental disorder. 

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the July 1984 denial of the claim of entitlement to service connection for anxiety neurosis was that there was no evidence the diagnosed disorder was related to service.  The evidence of record before the RO in July 1984 included the Veteran's service treatment records, which reveal that the Veteran was seen on several occasions due to his apparent mental deficiency.  He was formally evaluated at the mental hygiene consultation service (MHCS) at Fort Polk, Louisiana, on June 24, 1970, after he was referred by his commanding officer for reclassification evaluation due to the fact that he was experiencing difficulty in training due to his apparently below average intellectual level and his inability to grasp what was going on around him.  After considering the past history and present functioning, the impression was emotional instability reaction, with mild disorder of intelligence.  The examiner concurred with the command's plans to grant the individual a change in his military occupation specialty (MOS).  It was specifically noted that the Veteran showed no signs of mental illness at that time and was cleared psychiatrically for action deemed appropriate by his command.  The service treatment records are entirely negative for findings or a diagnosis of a psychiatric disorder.  

The evidence of record before the RO in July 1984 also included the Veteran's service personnel records, which document that he received Article 15 punishments in September 1971 and December 1971 due to being absent without leave, which resulted in reductions in his grade.  A September 1971 determination that the Veteran was barred from reenlistment due to a long history of short absences, a lack of job knowledge, being incapable of learning other than simple tasks, and a personal problem with hygiene, is also of record.  

The evidence of record before the RO in July 1984 also included VA treatment records, to include from a June 1972 voluntary admission wherein, in pertinent part, an initial impression of paranoid schizophrenia; character disorder; and rule out organic brain disorder was made at the time of admission.  An extensive history was obtained from the Veteran, which included his report that he had been nervous since the age of five and that he had experimented with drugs beginning in service.  During his admission, the Veteran received psychological testing with an emphasis on intelligence, which showed a full scale IQ of 96.  At the time of his August 1972 discharge, the only pertinent diagnosis was drug dependence, opium and its derivatives.  The Board emphasizes that no psychiatric diagnosis was rendered following the almost two month admission with psychological testing.  See records from Battle Creek VA Hospital.  

The evidence of record before the RO in July 1984 also included a statement from the Veteran received in March 1984, in which he reported that less than six months after his discharge from service he was admitted to the Battle Creek VA for problems with alcohol and drugs and schizophrenia; that he attempted to kill himself less than nine months after his discharge from service; and that he saw a "head shrink" during service at Fort Polk, Louisiana.  

The evidence of record before the RO in July 1984 also included a March 1984 VA examination report, conducted at the VA facility in Tampa, which included the Veteran's report that he had been nervous since childhood, a drug addict, and an abuser of alcohol, and the examiner's notation that the Veteran had received alcohol treatment through VA and that he had been treated at a private facility, Carson City Hospital, following an attempted suicide.  The examiner who conducted the general VA examination provided the following pertinent diagnoses: "nervous condition" (labelled [sic] schizophrenic at one time); and alcohol and drug abuse by history.  It was noted that neuropsychological evaluation was pending.

The VA neuropsychological evaluation was also conducted in March 1984.  The Veteran again reported problems with his nerves since the age of five, the use of drugs during service, and abuse of alcohol.  Following mental status examination, the Veteran was diagnosed with anxiety neurosis; alcoholism in remission at present time; and multiple drug abuse in remission at present time.  The examiner noted that the Veteran appeared to be a somewhat anxious individual who had good control of his inner feelings and who behaved in a somewhat childish manner with blunt affect exhibited.  No thought disorder was found during the examination.  It was noted that the Veteran mentioned heavy drinking and also using a combination of drugs during his time in service.  

As noted in the July 1984 rating decision, none of the evidence before the RO at that time established that the diagnosed anxiety neurosis, which the Board notes was the only diagnosed psychiatric disorder of record at that time, was related to service.  

Evidence added to the record since the July 1984 rating decision on the issue of service connection for an acquired psychiatric disorder, claimed as a developmental disability, includes a March 2009 statement in support of claim, in which the Veteran asserts that he was found to be physically and mentally fit for duty at the time of an induction physical; that he demonstrated a marked decline in the nature of his performance of duty while in service, and struggled with alcohol, both of which are consistent with anxiety or other mental health issues; and that less than one year following his release from service, the Veteran was found totally disabled by the SSA and was treated for "psychological reasons."  See VA Form 21-4138.  The essence of the Veteran's assertions in his effort to reopen his claim is that his in-service duty performance began to decline and that these problems are indicative of a mental health problem.  See December 2009 VA Form 21-4138; July 2010 VA Form 9.  The Veteran's representative asserts that the Veteran's mental condition is the result of the way he was treated in service due to being a less than desirable soldier.  See statement received July 2010.  

Evidence added to the record since the July 1984 rating decision also includes VA and private treatment records, to include records obtained from SSA.  These records document that the Veteran has been receiving SSA benefits based on a primary diagnosis of borderline intellectual functioning and a secondary diagnosis of substance addiction (alcohol).  They also document that the Veteran has been diagnosed with several psychiatric disorders, to include mild developmental disability; depression (to include history of); depressive disorder; anxiety; generalized anxiety disorder; mood disorder not otherwise specified; polysubstance dependence, sustained full remission; and dysthymic disorder.  There are also three VA examination reports of record, dated April 2008, June 2010 and July 2013.  No Axis I diagnosis was rendered in April 2008 in July 2013, and the July 2013 examiner specifically noted that there was no mental disorder diagnosed at that time.  Axis I diagnoses of dysthymic disorder and alcohol dependence, in remission, were made in June 2010.  It was the June 2010 VA examiner's opinion that the dysthymic disorder was unrelated to service and that his anxiety, nervous condition and developmental disorder were part of the dysthymic disorder.  

The evidence added to the record since the issuance of the July 1984 rating decision was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claim for service connection an acquired psychiatric disorder, claimed as a developmental disability were it to be reopened.  This is so because while the private and VA records document that the Veteran has received mental health treatment and has been diagnosed with several psychiatric disorders, there is no evidence to establish that the Veteran's acquired psychiatric disorder is related to service.  Moreover, the June 2010 VA examiner specifically determined that the diagnosed dysthymic disorder was unrelated to service.  In addition, the assertions raised by the Veteran in attempting to reopen his claim are not material because they are essentially cumulative of evidence considered by the RO in July 1984.  More specifically, the RO was aware of and considered the Veteran's in-service personnel problems and post-service treatment rendered in 1972, within a year of his discharge from service, at the time it issued the July 1984 rating decision.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as a developmental disability; the claim to reopen must be denied.

ORDER

New and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder, claimed as a developmental disability.  The request to reopen this claim is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


